Citation Nr: 0429177	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  03-10 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to increased evaluation for left inguinal hernia, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk







INTRODUCTION

The veteran was a West Point cadet from June 1988 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which increased the veteran's 
evaluation for left inguinal hernia to 10 percent disabling.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103, 
5107 (West 2002).  This law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist.  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  In 
this regard, the RO notified the veteran of the VCAA in 
February 2002.  However, although the VCAA letter identifies 
the veteran's claim as one of an increased rating for his 
service-connected hernia condition, the contents of the 
letter address how a veteran may establish entitlement to 
service-connected compensation benefits.  The Board is of the 
opinion that the February 2002 letter does not sufficiently 
fulfill VA's duty to notify and assist the veteran in the VA 
claims process.

Additionally, the February 2002 VA examination report 
indicates that the veteran stated that he underwent 
evaluation for hernia surgery at the West Haven, Connecticut 
VAMC, approximately two years prior.  He indicated that he 
could not find the records from that evaluation.  The Board 
is of the opinion that the RO must obtain all of the 
veteran's VA medical records that are relevant to his left 
inguinal hernia claim.

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  The RO is to also inform the 
veteran of the requirements and evidence 
needed to establish his claim and to 
furnish copies of any evidence he may 
have in his possession not previously 
submitted, which is pertinent to his 
claim.  38 C.F.R. § 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

2.  The RO is requested to furnish the 
veteran with the appropriate release of 
information forms in order to obtain 
copies of all VA and private medical 
records pertaining to treatment for his 
inguinal hernia covering the period from 
2002 to the present. 

3.  The RO should request the VA medical 
facility in West Haven to furnish copies 
of any treatment records covering the 
period from 2000 to the present.  

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the appellant's claim.  
If the benefit sought on appeal is not 
granted, the appellant should be provided 
with a supplemental statement of the case, 
and an opportunity to respond.  The case 
should then be returned to the Board, if 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



